Case: 12-40857       Document: 00512213365         Page: 1     Date Filed: 04/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 18, 2013
                                     No. 12-40857
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CORNELIO MORONES-VARGAS, also known as Rigoberto Gonzalez-Zuniga,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-315-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Cornelio Morones-Vargas appeals the 70-month sentence imposed
following his guilty-plea conviction for illegal reentry after deportation. He
asserts that the district court erred in imposing a 16-level enhancement
pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on its determination that his
prior Texas burglary-of-a-habitation conviction was a crime of violence.
Specifically, he argues that his conviction was not for generic burglary because



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40857     Document: 00512213365      Page: 2   Date Filed: 04/18/2013

                                  No. 12-40857

the Texas Penal Code uniquely includes burglary convictions under a “greater
right to possession” theory.
      Because he objected to the enhancement in the district court on this
ground, we review the issue de novo. See United States v. Cisneros-Gutierrez,
517 F.3d 751, 764 (5th Cir. 2008). We agree with the panel that recently rejected
this contention, finding persuasive its reasoning that “[m]erely maintaining an
inferior possessory interest in a habitation does not extinguish the potential
violence that may result when a person enters a habitation with the intent to
commit theft.” United States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012).
See also United States v. Morales-Mota, 704 F.3d 410, 412 (5th Cir. 2013)
(affirming on plain-error review a 16-level sentencing enhancement under
Section 2L1.2(b)(1)(A)(ii) based on a Texas conviction for burglary of a habitation
under Texas Penal Code Section 30.02(a)(1)). Accordingly, the judgment of the
district court is AFFIRMED.




                                        2